DETAILED ACTION

Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .  

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Status of Claims

In response to the correspondence received 1/22/21:
Claims 1 – 14 are pending in the application.  
The objection and rejection under 35 U.S.C 112(b) are withdrawn due to amendment.  




Response to Arguments

Applicant’s arguments, see Applicant’s arguments/Remarks/amendments, filed 1/22/21, with respect to the claims at issue have been fully considered and are persuasive.  

Allowable Subject Matter

Claims 1 - 14 are allowed.  

Reasons for Allowance

The following is the Examiner’s reasons for allowance:  regarding independent claim 1, the prior art of record does not teach or suggest a process as claimed.  

The closest prior art of record is believed to be Kleeberg et al (US 3,936,523) and Vanderlende et al (US 2017/0022309) are cited of interest.

The instant claims are drawn to a process which is conventional conductor jacket producing technology.  The patent to Kleeberg et al (US 3,936,523) shows the conventionality of the process steps of extruding a blend component that may comprise a polyethylene-based resin composition, over a conductor, to form a coated article, thus forming a conductor jacket. The reference to shows at the Abstract wherein the composition may be employed to form elongated articles, that, at column 1 (lines 7-18) include the concept recited, herein. The use of a polyethylene composition is disclosed in the Abstract. The extrusion is shown at the paragraph bridging column 1 to column 2.This paragraph discusses parameters related to the speed of the extrusion, indicating running speed of the product may be manipulated by residence time, pressure and temperature. As such, the limitation, “extruding the blend component over a conductor at a rate greater than 1.02 m/s,” would be easily determined through routine experimentation, with an eye to the end-product, and knowledge of the temperature and pressure of the residence time, as taught by the reference. This aspect is deemed to be obvious. Regarding the limitation of “forming a conductor jacket having a surface smoothness from BO pi-inch to 80 pi-inch,” this feature is deemed to be a design choice, and not a result effective variable. It has been held that a change in the size of a component is generally recognized as being within the level of ordinary skill in the art. In re Rose, 105 USPQ 237 (CCPA 1955). As such, this parameter is deemed to be obvious from the reference teachings.

The thrust of the invention involves the particular composition employed, as recited in the claims.

The reference to Vanderlende et al (US 2017/0022309) teaches the production and suitable use thereof in extrusion processes of a multimodal polyethylene, produced with a mixed catalyst system, thereby producing the resins simultaneously. This is tantamount to the use of two ethylene-based polymers since two entities are produced, though simultaneously. The production of each separately with subsequent blending would be expected to produce the same, or similar products, or, at least, be obvious to an artisan.  To continuously add a component where the prior art had added the same batch-wise (all at once) is obvious, In re Komi and Gold 730 USPQ 229; In re Lincoln and Burke 530 USPQ 40. The reference to Vandelende et al shows the production of polyethylene resins with control of the resins produced by “selection of catalysts and ratios...to adjust the MWD.” However, the reference fails to either teach or suggest any manner of producing the resins in stated amounts or to produce both resins to have I21/I2 ratio ranges as recited, herein.

The combination of these references fails to obviate the instant claims.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”  


Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to PETER A. SALAMON whose telephone number is (571)-270-3018.  The examiner can normally be reached on M-F: 9AM - 6PM.  

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, James Seidleck can be reached on 571-272-1078.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.  

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-

PAS										2/26/21

/PETER A SALAMON/Primary Examiner, Art Unit 1765